Title: To James Madison from Anthony Charles Cazenove, 3 May 1816
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexa. May 3d. 1816
        
        Your very obliging favor of 1st. instt. is received, returning your acceptance of Messrs. Murdoch & Co’s. dft in my favor for £157.18. Stg for which am much obliged. Relative to your offer of payment prior to maturity I would beg leave to observe that the funds are not to be used till then, & if equally agreable to you, would prefer not receiving them till that period. The act. of expences of importation & shipment to Frederickg. will be furnished you in due time.
        A vessel is just now up for Fredericksburg in which your two pipes will be shipped care of Mr. W. S. Stone after getting them cased. She was to have sailed on Sunday, but have prevailed on the owner to wait till all tuesday to receive any other articles you may be disposed to send by her. Allow me Sir to offer you my services in attending to the shipment of them & to request your disposing of them on every occasion where they may be useful to you. I remain very respectfully Sir Your most Obedt. Servt.
        
          Ant. Chs. Cazenove
        
      